UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                          No. 13-2057


LOUSHONDA MYERS; C.M., a minor child; A.M., a minor child;
M.M., a minor child,

              Plaintiffs - Appellants,

         v.

THE STATE OF NORTH CAROLINA; KRISTA L. BENNET, individually
and in her official capacity as Facilitator with the North
Carolina State Bar; FERN GUNN SIMEON, individually and in
her official capacity as Deputy Counsel with the North
Carolina State Bar; JOHN SILVERSTEIN, individually and in
his official capacity as Councilor-Subcommittee III with the
North Carolina State Bar; UNKNOWN AGENTS OF THE NORTH
CAROLINA STATE BAR, individually and in their official
capacities; SHERIFF STEVE BIZZELL, individually and in his
official capacity as an employee with the Johnston County
Sheriff’s Office; CAPTAIN A.C. FISH, individually and in his
official capacity as an employee with the Johnston County
Sheriff’s Office; DETECTIVE C.K. ALLEN, individually and in
his official capacity as an employee with the Johnston
County Sheriff’s Office; DETECTIVE DON PATE, individually
and in his official capacity as an employee with the
Johnston County Sheriff’s Office; DETECTIVE J. CREECH,
individually and in his official capacity as an employee
with the Johnston County Sheriff’s Office; DETECTIVE J.
CANADY, individually and in his official capacity as
Detective with the Johnston County Sheriff’s Office;
DETECTIVE A. CASE, individually and in his official capacity
as an employee with the Johnston County Sheriff’s Office;
CAPTAIN D. DAUGHTRY, individually and in his official
capacity as an employee with the Johnston County Sheriff’s
Office; LIEUTENANT STEWART, individually and in his official
capacity as an employee with the Johnston County Sheriff’s
Office; LIEUTENANT DANNY JOHNSON, individually and in his
official capacity as an employee with the Johnston County
Sheriff’s Office; DEPUTY BILLIS/GILLIS, individually and in
his official capacity as an employee with the Johnston
County Sheriff’s Office; UNKNOWN OFFICERS AND AGENTS OF THE
JOHNSTON COUNTY SHERIFF’S DEPARTMENT, individually and in
their official capacities; CARMEN CARRAE, individually and
in her official capacity as an employee with the Johnston
County Department of Social Services; KIMBERLY FRANKLIN,
individually and in her official capacity as an employee
with the Johnston County Department of Social Services;
UNKNOWN   OFFICERS   AND    AGENTS   OF    THE   JOHNSTON   COUNTY
DEPARTMENT OF SOCIAL SERVICES, individually and in their
official     capacities;      MAGISTRATE      KEITH     UNDERWOOD,
individually and in his official capacity as an employee
with the North Carolina Court System, Johnston County;
MAGISTRATE/JUDGE WALTER STANLEY, individually and in his
official capacity as an employee with the North Carolina
Court System, Johnston County; SUSAN DOYLE, individually and
in her official capacity as an employee with the Johnston
County    District     Attorney’s     Office;     ADREN    HARRIS,
individually and in his official capacity as an employee
with the Johnston County District Attorney’s Office;
ATTORNEY ALETA BALLARD, individually and in her official
capacities; ATTORNEY STEVEN WALKER, individually and in his
official capacities; DONNIE HARRISON, individually and in
his official capacity as an employee with the Wake County
Sheriff’s Office; UNKNOWN OFFICERS/AGENTS OF THE WAKE COUNTY
SHERIFF’S DEPARTMENT, individually and in their official
capacities; BALLARD LAW FIRM, PLLC; WALKER LAW FIRM, PLLC;
JOHNSTON COUNTY, NORTH CAROLINA; NORTH CAROLINA COURT
SYSTEM; OFFICE OF INDIGENT SERVICES; JOHNSTON COUNTY PUBLIC
DEFENDER’S OFFICE; JOHNSTON COUNTY DISTRICT ATTORNEY’S
OFFICE;   WAKE   COUNTY,    NORTH   CAROLINA;     NORTH   CAROLINA
DEPARTMENT OF HEALTH & HUMAN SERVICES; NORTH CAROLINA STATE
BAR; JOHNSTON COUNTY SHERIFF DEPARTMENT; JOHNSTON COUNTY
DEPARTMENT    OF   SOCIAL    SERVICES;    WAKE    COUNTY   SHERIFF
DEPARTMENT; TERRAE CARMON,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
Chief District Judge. (5:12-cv-00714-D)


Submitted:   November 1, 2013             Decided:   November 6, 2013



                                  2
Before MOTZ, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Loushonda Myers, Appellant Pro Se.     Grady L. Balentine, Jr.,
Special Deputy Attorney General, Raleigh, North Carolina; Brian
Peter Durelle Oten, NORTH CAROLINA STATE BAR, Raleigh, North
Carolina; Grant Stephen Mitchell, Timothy C. Smith, MITCHELL LAW
GROUP, Fayetteville, North Carolina; David Franklin Mills, DAVID
S. MILLS, PA, Smithfield, North Carolina; John Peter O’Hale,
NARRON, O’HALE & WHITTINGTON, PA, Smithfield, North Carolina;
John T. Holden, Joseph Lawrence Nelson, DICKIE, MCCAMEY &
CHILCOTE, Charlotte, North Carolina; Roger A. Askew, John Albert
Maxfield,   WAKE  COUNTY   ATTORNEY’S   OFFICE,  Raleigh,  North
Carolina; Angenette R. Stephenson, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                3
PER CURIAM:

           Appellants seek to appeal the district court’s order

dismissing claims against some defendants without prejudice and

granting Appellant Loushonda Myers leave to amend the complaint.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                   The

order Appellants seek to appeal is neither a final order nor an

appealable interlocutory or collateral order.                 Accordingly, we

dismiss the appeal for lack of jurisdiction.                 We dispense with

oral   argument   because      the    facts   and   legal    contentions     are

adequately    presented   in    the    materials    before    this   court   and

argument would not aid the decisional process.

                                                                     DISMISSED




                                        4